14 N.Y.3d 745 (2010)
925 N.E.2d 81
899 N.Y.S.2d 749
TRAVIS J. BRIGHT, an Infant, by His Parent and Guardian, GARY BRIGHT, et al., Appellants,
v.
NANCY E. McGOWAN et al., Respondents, et al., Defendant.
No. 85 SSM 1.
Court of Appeals of New York.
Decided February 16, 2010.
*746 Basch & Keegan, LLP, Kingston (Derek J. Spada of counsel), for appellants.
Gordon & Silber, P.C., New York City (Shadrach A. Stanleigh and Andrew B. Kaufman of counsel), for respondents.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and defendants' motion for summary judgment denied. In opposition to defendants' prima facie case, plaintiffs raised a triable issue of fact.